Dismissed; Opinion Filed October 15, 2019




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00937-CV

   ROBERT KUBICEK AND 2205 ESTATES PARKWAY, LUCAS, TEXAS, IN REM,
                              Appellants
                                 V.
                       CITY OF LUCAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-00147-2018

                             MEMORANDUM OPINION
                       Before Justices Pedersen, III, Reichek, and Carlyle
                                   Opinion by Justice Carlyle
       On appellants’ unopposed motion to modify judgment, which we construe as a motion for

rehearing, we withdraw our October 2, 2019 opinion and vacate our judgment of that date. This is

now the opinion of the Court.

       In response to request for briefing concerning our jurisdiction over this appeal, appellants

have filed a letter informing the Court that “[t]he parties have reached and entered into a Rule 11

agreement” that includes dismissal of the appeal. We construe the letter as a motion, grant the

motion, and dismiss the appeal. See TEX. R. APP. P. 42.1(a).



                                                  /Cory L. Carlyle/
                                                  CORY L. CARLYLE
190937F.P05                                       JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 ROBERT KUBICEK AND 2205                           On Appeal from the 380th Judicial District
 ESTATES PARKWAY, LUCAS, TEXAS,                    Court, Collin County, Texas
 IN REM, Appellants                                Trial Court Cause No. 380-00147-2018.
                                                   Opinion delivered by Justice Carlyle,
 No. 05-19-00937-CV         V.                     Justices Pedersen, III and Reichek
                                                   participating.
 CITY OF LUCAS, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       As agreed by the parties, we ORDER that each party bear its own costs of this appeal.


Judgment entered this 15th day of October, 2019.